Exhibit 10.43

LOGO [g21873g34t32.jpg]

January 11, 2008

BY FEDERAL EXPRESS

Raz Alon

697 Florales Drive

Palo Alto 94306

 

  Re: Deferred Stock Award Agreement (the “Agreement”) dated March 28, 2007
between Comverse Technology, Inc. (“Comverse”) and Raz Alon

Dear Raz:

In connection with the vesting of the deferred stock award represented by the
Agreement and pursuant to your acceptance of Comverse’s Offer to Purchase a
number of vested Comverse Common Stock equal to the Applicable Supplemental Rate
(31%) of the aggregate value of the shares of Comverse Common Stock that vested
under the Agreement, enclosed please find (a) a check payable to you in the
amount of $52,669.00, representing the purchase price for the 3,100 shares of
Comverse Common Stock purchased by Comverse pursuant to your acceptance of the
Offer to Purchase valuing the Comverse Common Stock at $16.99 (the per share
price of Comverse Common Stock on January 2, 2008, the first trading day after
the vesting date), and (b) a stock certificate number KA 30078 representing the
balance of 6,900 shares of Comverse Common Stock issued to you in connection
with the vesting of the deferred stock award represented by the Agreement after
the purchase by Comverse. The enclosed original stock certificate should be kept
as a negotiable instrument.

In addition, enclosed please find a fully-executed copy of the Deferred Stock
Award Agreement in respect of the deferred stock award made to independent
directors in respect of their service in 2008, being sent to you for your
records.



--------------------------------------------------------------------------------

LOGO [g21873g34t32.jpg]

Please acknowledge your receipt of the enclosed check and stock certificate by
signing in the space provided below and returning a copy of this letter by
facsimile ((212)-739-1013) or by electronic mail (shefali.shah@cmvt.com). Please
do not hesitate to contact me with any questions that you may have.

 

COMVERSE TECHNOLOGY, INC. /s/ Shefali A. Shah Shefali A. Shah Associate General
Counsel

 

ACKNOWLEDGEMENT OF RECEIPT OF THE ABOVE-REFERENCED CHECK AND STOCK CERTIFICATE
By:     /s/ Raz Alon

Print Name:   Raz Alon Date:   1/28/08

 

2